SMITH, Chief Judge.
Appellant appeals the summary denial of his motion for postconviction relief on the ground that it is facially insufficient. Though appellant’s motion is arguably con-clusory and borders on unintelligible, according the motion a liberal interpretation, we discern a marginally sufficient facial allegation — that appellant was mentally incompetent at the time of his plea and therefore his plea was involuntary. See Morrison v. State, 283 So.2d 137 (Fla. 2d DCA 1973); Maxwell v. State, 243 So.2d 10 (Fla. 2d DCA 1971); and Andrews v. State, 160 So.2d 726 (Fla. 3d DCA 1964). The cause is *34therefore remanded to the trial, court to either attach those portions of the record which conclusively refute appellant’s allegation or to conduct an evidentiary hearing on the issue.
REVERSED and REMANDED.
ERVIN and NIMMONS, JJ., concur.